Citation Nr: 0433315	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for fibromyositis of the 
lumbar paravertebral muscles with limitation of forward 
bending, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran requested an increase in disability evaluation 
for his service-connected low back disability in December 
2000.  He advised VA in November 2003 that he had undergone 
both magnetic resonance imaging (MRI) and computerized 
tomography (CT) scan of his back at the VA Regional Hospital 
in Tampa and at the VA outpatient clinic in Orlando.  
Treatment records associated with the claims folder do not 
include the findings of any such testing.  Thus, because the 
severity of the veteran's current back disability is at 
issue, this matter must be remanded in order for the RO to 
obtain all relevant treatment records.

During the course of this appeal, the veteran underwent two 
VA examinations.  Neither examination report reflects a 
review of the claims folder and/or findings of magnetic 
resonance imaging and computerized tomography of the low 
back.  As such, in order to determine the severity of the 
veteran's low back disability, additional VA examination by 
an examiner who has reviewed the veteran's medical records is 
needed.  Furthermore, because the veteran's representative 
argued in its September 2004 brief that the veteran is 
entitled to additional and separate ratings for his various 
back disabilities, further VA examination is needed.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2003).  

The Board also notes that the veteran requested a personal 
hearing before a Decision Review Officer be scheduled at the 
RO in his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in March 2003.  A hearing was scheduled, but the 
veteran's representative advised the RO in July 2003 that the 
veteran needed to cancel the hearing and would submit 
something in writing.  A withdrawal of the request for 
hearing has not been submitted and in March 2004 the 
veteran's representative advised VA that it would provide 
additional arguments at the requested and still unscheduled 
personal hearing.  Accordingly, upon remand, the RO should 
determine whether the veteran desires a personal hearing and, 
if he does, the RO should schedule such a hearing.

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all records of 
magnetic resonance imaging (MRI) and 
computerized tomography (CT scan) 
performed on the veteran's low back at 
the VA Regional Hospital in Tampa and the 
VA outpatient clinic in Orlando.  All 
records should be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran and 
determine if he desires a personal 
hearing.  If the veteran does not 
withdraw his original request for a 
hearing, the RO should schedule the 
requested hearing.

3.  Upon receipt of any updated medical 
records, including MRI and/or CT scan 
reports, the RO should schedule the 
veteran for an examination with an 
orthopedic specialist to determine the 
extent and severity of his low back 
disability.  The examiner should be 
requested to perform any and all 
necessary tests to determine if the 
veteran has neurologic deficits as a 
result of his low back disability.  The 
examiner should also report on the 
veteran's limitation of motion and 
limitation of function and render an 
opinion as to whether each of the 
veteran's symptoms may be attributed to 
the same or separate disability such as 
degenerative disc disease vs. 
fibromyositis.  The examiner should 
render all appropriate diagnoses.  All 
opinions must be supported by complete 
rationale.  The examiner should also be 
requested to review the entire medical 
record and comment on the progression 
and/or improvement of the veteran's back 
disability since January 2000.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
specifically consider whether the 
veteran's low back disability is properly 
evaluated with a single rating.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




